Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered and are persuasive.
The examiner made an error in interpreting Kim’s disclosure to describe the angle of illumination rather than as pointed out by the applicant, the angle of the camera.  And with respect to the reference line being based on the actual edge measured, the examiner also agrees.  
For these reasons, the rejection is withdrawn.  However, under further consideration, a new non-final rejection is rewritten to include other references that speak to the differences with Kim. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101019831 in view of Hirano U.S. Patent #7,613,355.
With respect to claim 7 and 15,  Kim discloses method for inspecting the edge of a glass substrate comprising:
Illuminating an edge portion of the glass sheet in a direction to the glass sheet as the glass sheet is conveyed by a transport device (P.0047, 3-10° viewing angle, P.0052, P.0069, transport device = vacuum suction and transferred is included)
Acquiring an image of the glass sheet (P.0016)
Detecting an edge line of the glass sheet from the image, the edge line corresponding to an actual edge of the glass sheet (P.0016, P.0057, P.0062, edge of the glass sheet = edge surface)
Detecting an edge defect of the glass sheet by comparing the edge line and the reference line (P.0040, P.0057, P.0062)
Determining the glass sheet to be defective when a size of the edge defect is larger than a predetermined value (P.0045, P.0058 “allowable error”)
However, Kim is silent with respect to the angle of illumination.  The lower tub and upper jaw of Kim that contain the light sources are slidable in relationship to the glass sheet (P.0051-52). 
Additionally, Kim fails to disclose detecting a reference line based on an edge line. 
Hirano discloses an image processing device comprising:
Detecting a reference line based on the edge line (Figure 10a, S303, first fitting line)
The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oblique illumination of the edge since it is well known in the art that oblique illumination provides benefits with respect to edges, defects, and transparent materials.  As evidence to support this, KR20020025222 teaches that oblique illumination of a transparent edge reduces unwanted optical scattering of grain and roughness and U.S. 7,800,749 teaches that oblique illumination for glass edges avoids inherent diffraction issues and is more sensitive than brightfield imaging. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the reference line determination as in Hirano based on the edge since Hirano’s reference line (registration data) is more accurately based on the actual edge and is independent of placement of the surface, blur, or user changes.  Applying Hirano’s edge matching to Kim’s method would allow a more accurate comparison of the edge line to the reference line, making certain kinds of defects easier to determine. 

2. With respect to claim 8, 9, 10, 13, 14, 18, 19, 20, Kim discloses all of the limitations as applied to claim 7 above.  In addition, Kim discloses:
Acquiring the image of the glass sheet comprises acquiring a plurality of partial images of portions of the glass sheet (P.0045, P.0049, lower edge and upper edge, first alignment mark and second alignment mark)
The detecting the edge line comprises detecting each of the partial edge lines form each of the partial images (P0016, P.0040, )
The detecting the edge line further comprises combining the partial edge lines into one edge line (P.0055, P.0057)
The edge line corresponds to one of a plurality of edges of the glass sheet (P.0057, lower edge)
The detecting the edge defect comprises detecting at least one type of edge defect, a size of the edge defect, and a position of the edge defect (P.0057, P.0058)
The glass sheet is composed of a plurality of regions (P.0058, edge chip, bevel chip, first and second images)
The predetermined value is dependent on a position/region/type of the defect (P.0058, first processes type and location of defect before determining allowable error)

With respect to claims 16 and 17, Kim discloses all of the limitations as applied to claims 7 and 15 above.  In addition, Kim discloses:
Acquiring the image comprises sequentially acquiring partial images of the glass sheet conveyed by the transport device with a fixed camera (P.0069, Figure 13, P.0062)
However, Kim fails to disclose acquiring the images at fixed time intervals and stopping conveyance of the glass sheet when the glass sheet is determined to be defective.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to image at fixed time intervals.  The examiner takes official notice of the fact that imaging a moving part at fixed intervals is well known in the art.  Fixed interval imaging allows a predictable measurement timing such that the relationship between images is known. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to stop the conveyance of the glass sheet if found defective since this would prevent the defective sheet from continuing on to the next step, wasting time and money by continuing to process a hopeless case. 

With respect to claims 11 and 12, Kim discloses all of the limitations as applied to claim 7 above. However, Kim fails to disclose detecting the reference line comprises applying line fitting to the edge line and the line fitting employs a random sample consensus method. 
Hirano discloses an image processing method comprising:
The detecting the reference line comprises applying line fitting to the edge line (Col.2, l 3-34, Col.5, l 6-16)
It would have been obvious to one of ordinary skill in the art at the time of the invention to line fitting to determine an edge to benefit Kim’s undisclosed fitting method such that the user is able to balance accuracy and processing power when image processing as well as the advantages described with respect to claim 7 above. Additionally, the examiner takes Official Notice that a random sample consensus fitting method is well known in the art and would have been a proven method for image analysis because of its accuracy and widespread use in the art of image analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                         /REBECCA C BRYANT/Examiner, Art Unit 2877